  Case 18-20406-rlj7 Doc 11 Filed 11/28/18                                      Entered 11/28/18 11:59:51        Page 1 of 9 11/28/18 11:48AM
                                                                                                                             BTXN 094 (rev. 5/04)




                                              UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS

 In Re:                                                                     §
                                                                            §
              Will Dean Mason                                               §          Case No.: 18-20406
                                                                            §
                                                                            §
                                                             Debtor(s)      §
                                                                            §

                                                 VERIFICATION OF MAILING LIST


          The Debtor(s) certifies that the attached mailing list (only one option may be selected per form):

                                    is the first mail matrix in this case.

                                    adds entities not listed on previously filed mailing list(s).

                                    changes or corrects name(s) and address(es) on previously filed mailing list(s).

                                    deletes name(s) and address(es) on previously filed mailing list(s).



       In accordance with N.D. TX L.B.R. 1007.2, the above named Debtor(s) hereby verifies that the
attached list of creditors is true and correct.


 Date: November 28, 2018                                             /s/ Will Dean Mason
                                                                     Will Dean Mason
                                                                     Signature of Debtor

 Date: November 28, 2018                                             /s/ Jeff Carruth
                                                                     Signature of Attorney
                                                                     Jeff Carruth 24001846
                                                                     Weycer, Kaplan, Pulaski & Zuber, P.C.
                                                                     3030 Matlock Rd.
                                                                     Suite 201
                                                                     Arlington, TX 76015
                                                                     (713) 341-1158 Fax: (866) 666-5322

                                                                         xxx-xx-5112
                                                                     Debtor's Social Security/Tax ID No.


                                                                     Joint Debtor's Social Security/Tax ID No.




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 2 of 9
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 3 of 9
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 4 of 9
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 5 of 9
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 6 of 9
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 7 of 9
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 8 of 9
Case 18-20406-rlj7 Doc 11 Filed 11/28/18   Entered 11/28/18 11:59:51   Page 9 of 9
